- Sentinel Investments As filed with the Securities and Exchange Commission on March 31, 2009 Securities Act File No. 2-10685 Investment Company Act File No. 811-214 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 123 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. /X/ (Check Appropriate Box or Boxes) SENTINEL GROUP FUNDS, INC. (Exact Name of Registrant as Specified in Charter) National Life Drive Montpelier, Vermont 05604 (Address of Principal Executive Offices) (Zip Code) (802) 229-7410 (Registrant's Telephone Number, including Area Code) Lisa Muller, Esq. Copy to: c/o Sentinel Asset Management, Inc. John A. MacKinnon, Esq. National Life Drive Sidley Austin LLP Montpelier, Vermont 05604 787 Seventh Avenue New York, New York 10019 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) /x / immediately upon filing pursuant to paragraph (b) / / on pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Common Stock, par value $.01 per share. PROS P E C T US Class A, Class B, Class C, Class D and Class S March 31, 2009 Sentinel Capital Growth Fund Sentinel Common Stock Fund Sentinel Growth Leaders Fund Sentinel Mid Cap Growth Fund Sentinel Mid Cap Value Fund Sentinel Small Company Fund Sentinel Small/Mid Cap Fund Sentinel Balanced Fund Sentinel Conservative Allocation Fund Sentinel Sustainable Core Opportunities Fund Cs Ba Ca Sentinel Sustainable Growth Opportunities Fund Cg Gl Mg Mv Sm Co Go Sentinel International Equity Fund Sc Ga Gs Sg Us Ie Sentinel Georgia Municipal Bond Fund Sentinel Government Money Market Fund Sentinel Government Securities Fund Sentinel Short Maturity Government Fund This prospectus contains information you should know before investing, including information about risks. Please read it before you invest and keep it for future reference. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Table of Contents 3 Sentinel Balanced Fund 7 Sentinel Capital Growth Fund 11 Sentinel Common Stock Fund 14 Sentinel Conservative Allocation Fund 18 Sentinel Georgia Municipal Bond Fund 21 Sentinel Government Money Market Fund 24 Sentinel Government Securities Fund 28 Sentinel Growth Leaders Fund 32 Sentinel International Equity Fund 36 Sentinel Mid Cap Growth Fund 40 Sentinel Mid Cap Value Fund 44 Sentinel Short Maturity Government Fund 47 Sentinel Small Company Fund 51 Sentinel Small/Mid Cap Fund 54 Sentinel Sustainable Core Opportunities Fund 58 Sentinel Sustainable Growth Opportunities Fund 62 Disclosure of Portfolio Securities 62 Principal Investment Risks 67 Share Classes 75 Buying, Selling and Transferring Fund Shares 81 Pricing Fund Shares 82 Dividends, Capital Gains and Taxes 84 Investment Advisors and Portfolio Managers 88 Financial Highlights The Privacy Policy of the Sentinel Funds, Sentinel Asset Management, Inc., Sentinel Financial Services Company and Sentinel Administrative Services, Inc. is included at the back of this booklet following the Prospectus. In this Prospectus, each Sentinel Fund is referred to individually as a Fund. Sentinel Asset Management, Inc. (Sentinel) is the investment advisor for each Fund. The Sentinel Mid Cap Value Fund is sub-advised by Steinberg Asset Management, LLC and the Sentinel Georgia Municipal Bond Fund is sub-advised by GLOBALT, Inc. We cannot guarantee that any Fund will achieve its investment objective(s). 2 Sentinel Balanced Fund Sentinel Balanced Fund Investment Objective. The Fund seeks a combination of growth of capital and current income, with relatively low risk and relatively low fluctuations in value. Principal Investment Strategies. The Fund normally invests primarily in common stocks and investment-grade bonds with at least 25% of its assets in bonds and at least 25% of its assets in common stock. When determining this percentage, convertible bonds and/or preferred stocks are considered common stocks, unless these securities are held primarily for income. Sentinel will divide the Funds assets among stocks and bonds based on whether it believes stocks or bonds offer a better value at the time. More bonds normally enhance price stability, and more stocks usually enhance growth potential. Up to 25% of the Funds assets may be invested in securities within a single industry. The Fund may invest without limitation in foreign securities, although only where the securities are trading in the U.S. or Canada and only where trading is denominated in U.S. or Canadian dollars. Sentinels philosophy for the equity portion of the portfolio is based on a long-term view and emphasizes diversification, high quality, valuation discipline and below-average risk. Sentinel looks for securities of superior companies with a positive multi-year outlook offered at attractive valuation levels based on a number of metrics, including value relative to its history, peers and/or market over time, with attractive risk profiles and long-term adjusted returns. Although the Fund may invest in any economic sector, at times it may emphasize one or more particular sectors. The bond portion of the Fund may invest without limitation in bonds in the first through the fourth highest categories of Moodys (Aaa to Baa) and Standard and Poors (AAA to BBB). It may also purchase bonds in the lowest rating categories (C for Moodys and D for Standard and Poors) and comparable unrated securities. However, it will only purchase securities rated B3 or lower by Moodys or lower than B- by Standard and Poors if Sentinel believes the quality of the bonds is higher than indicated by the rating. No more than 20% of the Funds total assets may be invested in lower-quality bonds (e.g., bonds rated below Baa by Moodys or BBB by Standard & Poors). The Fund may make unlimited investments in mortgage-backed U.S. government securities, including pass-through certificates guaranteed by the Government National Mortgage Association (GNMA). Each GNMA certificate is backed by a pool of mortgage loans insured by the Federal Housing Administration and/or the Veterans Administration, and provides for the payment of minimum fixed monthly installments of principal and interest. The guarantee by GNMA of timely repayment of principal and payment of interest is backed by the full faith and credit of the United States. The Fund may invest in mortgage-backed securities issued and guaranteed by the Federal National Mortgage Association (FNMA) and by the Federal Home Loan Mortgage Corporation (FHLMC). In all of these mortgage- backed securities, the actual maturity of and realized yield will vary based on the prepayment experience of the underlying pool of mortgages. Mortgage- related securities issued by FNMA are guaranteed as to timely payment of principal and interest by FNMA. They are not backed by the full faith and credit of the United States, but are supported by the right of FNMA to borrow from the U.S. Treasury Department (e.g., the Federal Home Loan Banks). Mortgage-related securities issued by FHLMC are not guaranteed by the United States or by any Federal Home Loan Bank and do not constitute a debt or obligation of the United States or of any Federal Home Loan Bank. FHLMC guarantees timely payment of interest and ultimate collection of principal on its mortgage-related securities; provided, however, that FHLMC may remit on account of its guarantee of ultimate payment of principal the amount due with respect to any underlying mortgage loan at any time after default on such underlying mortgage, but in no event later than one year after it becomes payable. On September 6, 2008, Director James Lockhart of the Federal Housing Finance Agency (FHFA) appointed FHFA as conservator of both FNMA and FHLMC. In addition, the U.S. Treasury Department agreed to provide FNMA and FHLMC up to $100 billion of capital each on an as needed basis to insure that they continue to provide liquidity to the housing and mortgage markets. While the original maximum life of a mortgage-backed security considered for this Fund can vary from 10 to 30 years, its average life is likely to be substantially less than the original maturity of the underlying mortgages, because the mortgages in these pools may be prepaid, refinanced, curtailed, or foreclosed. Prepayments are passed through to the mortgage- backed securityholder along with regularly scheduled minimum repayments of principal and payments of interest. The Fund may engage in dollar roll transactions. In a dollar roll, a Fund sells mortgage-backed or U.S. Treasury securities for delivery in the current month, and simultaneously contracts to buy back securities of the same type, coupon and maturity on a predetermined future date. During the roll period, a Fund forgoes principal and interest paid on the mortgage-backed or U.S. Treasury securities. In return, a Fund receives the difference between the current sales price and the lower forward price for the future purchase (often referred to as the drop), and interest earned on the cash proceeds of the initial sale. A covered roll is a specific type of dollar roll in which the proceeds of a dollar roll are held in a separate account and invested only in high-grade, money-market instruments. The Fund may only invest in covered rolls. 3 Sentinel Balanced Fund In managing the fixed-income portion of the portfolio, the Fund utilizes an active trading approach, which may result in portfolio turnover greater than 100%. The Fund may participate in a securities lending program. The Fund may use derivative instruments (e.g., futures, options and swap agreements) for hedging purposes, and for other investment purposes such as replicating permitted investments, as long as such investments do not have the effect of leveraging portfolio risks. It may establish derivative positions only when immediately thereafter not more than 5% of its total assets are held in derivative positions. The Fund is not required to use hedging and may choose not to do so. The Fund may invest in repurchase agreements, provided the counterparty maintains the value of the underlying securities at not less than 102% of the repurchase price stated in the agreement. Under a repurchase agreement, a Fund purchases bonds and simultaneously agrees to resell these bonds to a counterparty at a prearranged time and specific price. The Fund may invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if Sentinel believes that adverse market or other conditions warrant. This is to attempt to protect the Funds assets from a temporary unacceptable risk of loss. If the Fund takes a temporary defensive position, it may not achieve its investment objective. The Fund may sell a stock to meet redemptions, if the fundamentals of the company are deteriorating or the original investment premise is no longer valid, the stock is trading meaningfully higher than what the portfolio manager believes is a fair valuation, to manage the size of the holding or the sector weighting and/or to take advantage of a more attractive investment opportunity. Principal Investment Risks. The Fund is principally subject to the following types of risks: stock market and selection risk, investment style risk, sector risk, general foreign securities risk, general fixed-income securities risk, government securities risk, dollar rolls risk, lower-quality bonds risk, zero-coupon and similar bonds risk, derivatives risk, not guaranteed risk, portfolio turnover risk, repurchase agreements risk, restricted and illiquid securities risk, securities lending risk and temporary defensive position risk. You could lose money by investing in the Fund. Performance The following bar chart and table provide indications of the risks of investing in the Fund by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for 1, 5 and 10 years (or since inception) compare with those of broad measures of market performance. The bar chart shows changes in the Funds performance for Class A shares for each calendar year over a ten-year period. Sales charges are not reflected in the bar chart. If sales charges were reflected, returns would be less than those shown. How the Fund performed in the past is not necessarily an indication of how the Fund will perform in the future. Sentinel Balanced Fund During the period(s) shown in the above bar chart, the highest return for a quarter was 12.33% (quarter ended June 30, 2003) and the lowest return for a quarter was -13.84% (quarter ended December 31, 2008). 4 Sentinel Balanced Fund Average Annual Total Return The table below compares for the periods shown the average annual returns of appropriate broad-based securities market indexes with the average annual return before taxes for each share class of the Fund, the average annual return after taxes on distributions for the Class A shares of the Fund and the average annual total return after taxes on distributions and redemption for Class A shares of the Fund. The returns for share classes with a sales charge include the effect of the maximum sales charge, including any contingent deferred sales charge that would apply to a redemption at the end of the period, in the case of the Class B, Class C and Class D shares. How the Fund performed in the past before and after taxes is not necessarily an indication of how the Fund will perform in the future. After-tax returns are shown only for Class A shares and after-tax returns for other classes of shares will vary. After-tax returns are calculated using the historical highest applicable individual federal marginal income tax rates in effect during the relevant period and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts or tax-advantaged education savings accounts, such as qualified tuition programs or Coverdell Education Savings Accounts. As an example, the highest applicable individual federal marginal tax rates in effect for calendar year 2008 were generally 35% for ordinary income dividends (which generally include distributions of short term capital gains), and 15% for long-term capital gain distributions and qualifying dividend income. However, the historical highest rates applicable during the periods measured and used in the after-tax calculations below may be different from the highest individual marginal income tax rates for 2008. Index returns reflect no deduction for fees, expenses or taxes. For the periods Past 10 Years/ ended December 31, 2008 Past One Year Past 5 Years Since Inception Return Before Taxes: Class A -27.70 -0.19 1.46 Return After Taxes on Distributions: Class A -28.05 -1.21 -0.01 Return After Taxes on Distributions and -17.70 -0.30 0.69 Sale of Fund Shares: Class A 2 Return Before Taxes: Class B -27.65 -0.40 1.50 Return Before Taxes: Class C -25.36 -0.13 0.97 Standard & Poors 500 Index 3 -37.00 -2.19 -1.38 Barclays Capital U.S. Aggregate Bond Index 4 5.24 4.65 5.63 Return Before Taxes: Class D -29.10 -0.26 1.16 1 Standard & Poors 500 Index
